Upon consideration of the petition for rehearing in this case, the Court is satisfied that the petition should be dismissed and it is so ordered. However, in view of the confused and unsatisfactory condition of the transcript of record upon which the appeal was heard, the Court thinks that, instead of directing judgment to be entered for plaintiff, the case should go back for retrial. Accordingly, it is ordered that the last two paragraphs of the opinion heretofore filed, to wit:
"We are of opinion that upon the whole case plaintiff was entitled to have a directed verdict in its favor.
"Accordingly the judgment of the Court below is reversed and the case is remanded with instructions to enter judgment for plaintiff against both defendants in accordance with the prayer of the complaint."
— be stricken from the opinion. There is substituted therefor the following:
The judgment of the Court below is reversed, and the case is remanded to that Court for retrial.
It is so ordered.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.